United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3030
                                    ___________

Charles Gassoway,                        *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Eastern
Metropolitan St. Louis                   * District of Missouri.
Psychiatric Center,                      *
                                         *         [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 12, 2000

                                   Filed: July 10, 2000
                                    ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      PANNER,1 District Judge.
                               ___________

PER CURIAM.

       Charles Gassoway sued the Metropolitan St. Louis Psychiatric Center (MPC),
claiming, as relevant here, that he was terminated on the basis of his race in violation
of 42 U.S.C. § 1981(a), and of Title VII of the Civil Rights Act of 1964, see 42 U.S.C.



      1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
§ 2000e-2(a), § 2000e-5(f). The district court2 dismissed the Title VII claim because
Mr. Gassoway did not file his action within 90 days of receiving his right-to-sue letter
from the EEOC, as § 2000e-5(f) requires, and the factual record completely supports
the district court's action.

       The district court dismissed Mr. Gassoway's § 1981 claim on the ground that the
MPC was an arm of the state of Missouri, and thus entitled to eleventh amendment
immunity, because its sole source of funding was from the state and because officers
of the state managed its operations in every particular. See Sherman v. Curators of
the University of Missouri, 16 F.3d 860, 863-64 (8th Cir. 1994). The factual record
completely supports this conclusion as well.

      Mr. Gassoway argues that the district court erred in dismissing his § 1981 claim
with prejudice, evidently wishing to file it, if he can, in state court at some point. Since
a dismissal on the basis of subject-matter jurisdiction, however, with or without
prejudice, cannot act as a bar to a later suit in the Missouri courts, see Kulinski v.
Medtronic Bio-Medicus, Inc., 112 F.3d 368, 373, 373 n.3 (8th Cir. 1997), see also
18 Charles A. Wright, Arthur R. Miller, and Edward H. Cooper, Federal Practice and
Procedure: Jurisdiction § 4436, at 339 (1981), we detect no error here.

       We therefore affirm the district court in every respect. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


       2
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                            -2-